     Case 2:17-cv-01045-TLN-DMC Document 46 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    NICHOLAS PATRICK,                                   No. 2:17-cv-01045-TLN-DMC
12                        Plaintiff,
13             v.                                         ORDER
14    MCINTYRE, et al.,
15                        Defendants.
16

17            Plaintiff, who is proceeding pro se, brings this civil rights action pursuant to 42 U.S.C. §

18   1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern District of

19   California local rules.

20            On February 17, 2021, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. No objections to the findings and recommendations have been

23   filed.

24            The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                         1
     Case 2:17-cv-01045-TLN-DMC Document 46 Filed 03/10/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1.    The findings and recommendations filed February 17, 2021, are ADOPTED IN

 3   FULL;

 4           2.    Defendants’ unopposed motion for terminating sanctions (ECF No. 36) is

 5   GRANTED;

 6           3.    This action is DISMISSED without prejudice; and

 7           4.    The Clerk of the Court is directed to enter judgment and close this file.

 8   DATED: March 8, 2021

 9

10

11
                                                    Troy L. Nunley
12                                                  United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
